IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-55,135-02


EX PARTE WILBERT LEE WILLIAMS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 620320-B IN THE 209TH DISTRICT COURT
FROM HARRIS COUNTY


	Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of
burglary of a building and was sentenced to 20 years' imprisonment. There was no direct
appeal.
	Applicant alleged that TDCJ was not giving him proper credit on his sentence. Citing
to Ex parte Canada, 754 S.W.2d 660 (Tex. Crim. App. 1988), Applicant argued that he was
being denied flat time for time spent incarcerated after a parole pre-revocation warrant was
issued. Applicant had properly exhausted his administrative remedies with the TDCJ through
its time-dispute resolution system, see Tex. Gov't Code § 501.0081, and this Court
remanded this application to the trial court for additional findings of fact. 
 The trial court has made the additional findings of fact, returned the case to this Court,
and recommends that relief be denied. After an independent review of the record, we agree
with the trial court that Applicant is not entitled to the requested relief. Therefore, based on
the trial court's amended findings of fact after remand as well as this Court's independent
review of the record, relief is denied.


Filed: October 12, 2011
Do not publish